DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1).
Regarding claim 1, Yoch disclsoes an inhalation device (replaceable cartridge inhaler 500, see Paragraph 0074) for delivering medication to a user (Paragraph 0002), said inhalation device comprising: 
a replaceable medication cartridge (disposable cartridge 510, see Fig. 5C) comprising medicament (see Paragraph 0027, the replaceable cartridge can include the blister strip), a mouthpiece (mouthpiece 511, see Paragraph 0074), a dosing chamber (dose chamber 142 see Fig. 1G; also see Paragraph 0073, the dosing chamber may be part of the disposable cartridge portion of the inhaler), and a flow channel connecting the mouthpiece to the dosing chamber (air tunnel 144, see Fig. 1F; also see 
a main body (reusable part 550, see Fig. 5C) comprising: a release mechanism configured to release the medication cartridge from the main body (cartridge release button 552; also see Paragraph 0074 and Fig. 5B-5D); a power supply (see Paragraph 0082, a battery and PCB may be provided in the main body and may connect the electronic components); an electronically driven vibratory element (piezoelectric vibrator 150, see Paragraph 0051 and Fig. 1G); a sensor system configured to generate a pressure signal (see Paragraph 0082-0083 and Fig. 8; The inhaler may include an inhalation sensor which can provide an airflow signal from a digital pressure signal from the sensor); and a controller configured to receive the pressure signal from the sensor system (see Paragraph 0083, a processor may monitor the breathing pattern frequency over a plurality of breaths), activate and deactivate the vibratory element (see Paragraph 0083 and Fig. 8, the processor decides a time to activate the piezoelectric vibrator based on the breathing pattern; see time period 851, for example). 
Yoch is silent regarding performing an inhalation detection procedure to determine a plurality of successful inhalations based on the pressure signal, and generate a trigger signal to control timing of operation of the electronically driven vibratory element to release medication into the dosing chamber based on the plurality of successful inhalations.
Weitzel teaches perform an inhalation detection procedure to determine a plurality of successful inhalations based on the sensor signal (see Paragraph 0057 and 0127-0129, a sensor arrangement including a processor and software may validate breaths, and cause advancement after a first inhalation and firing of the medicament upon detection of a subsequent inhalation), and generate a trigger signal to control timing of operation of the electronically driven vibratory element to release medication into the dosing chamber based on the plurality of successful inhalations (see Paragraph and 0036 and 0129, a trigger signal for initiating dose advance may follow a valid inhalation, and additionally a trigger signal may activate the vibratory element when the trigger follows a dose advance; Thus, there are at least two successful inhalations for dose advance and for subsequent activation of the vibratory element).

Regarding claim 2, the modified device of Yoch discloses the device of claim 1.
Yoch further discloses wherein the medication cartridge or the main body comprises an intake/exhaust port configured to allow air to flow into the intake/exhaust port when a user inhales through the mouthpiece (inlet 145, see Fig. 1F, Paragraph 0051), and air to flow out of the intake/exhaust port when a user exhales through the mouthpiece (see Fig. 1F, also see Paragraph 0083, the inhaler may detect exhalation based on the pressures detected in the flow channels; Since there is only one defined opening connecting to the mouthpiece at 160, it would be reasonable to see that exhalation through the mouthpiece would also exit through inlet 145).
Regarding claim 12, the modified device of Yoch discloses the device of claim 1.
Yoch further discloses wherein the electronically driven vibratory element is configured to vibrate or acoustically levitate the medication out of a blister and into the dosing chamber (Paragraph 0051, the piezoelectric vibrator vibrates the blister to expel the blister and the medicament in the dosing chamber).
Regarding claim 13, the modified device of Yoch discloses the device of claim 1.
Yoch further discloses wherein the dosing chamber comprises nozzles (holes 143, see Fig. 1G and Paragraph 0051, the holes are part of the dosing chamber; Examiner is reading nozzle as a projecting vent as defined by Merriam-Webster, and the holes project from the dosing chamber and vent the medication inside to be delivered through the mouthpiece), and wherein the electronically driven .
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1), as applied to claim 1, in further view of Fleming (U.S Publication No. 2007/0240712 A1).
Regarding claim 3, the modified device of Yoch discloses the device of claim 1.
Yoch further discloses an airport that allows the user to inhale through the airport and the mouthpiece.
Yoch is silent regarding a one-way valve that allows for a user to inhale through an airport and the mouthpiece, but prevents the user from exhaling into the mouthpiece and through the airport.
Fleming teaches an inhaler with a one-way valve (one-way flow valve 50, see Paragraph 0050 and Fig. 1) that allows for a user to inhale through an airport (air flow openings 30, see Paragraph 0049) and the mouthpiece (see Fig. 1, the one-way valve allows inhalation through the airport and through the mouthpiece), but prevents the user from exhaling into the mouthpiece and through the airport (see Paragraph 0050, the valve is a one-way valve and is said to be closed when pressure is below a threshold indicative of inhalation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included a one-way valve that allows for inhalation through an airport and mouthpiece while preventing the user from exhaling into the mouthpiece and through the airport, such as that taught by Fleming, in order to ensure that medicament is not blown out from exhalation (see Paragraph 0050 and Fig. 1, the one way valve only allows for fluiding connection between the airport and mouthpiece during inhalation).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1), as applied to claim 1, in further view of Sugita (U.S Publication No. 2010/0024812 A1).
Regarding claim 4, the modified device of Yoch discloses the device of claim 1.
Yoch further discloses wherein the controller is configured to generate a flow signal based on the pressure signal (see Paragraph 0083, an airflow signal based on the digital pressure sensed by a 
Yoch is silent regarding wherein the controller is configured to generate a flow signal based on the pressure signal and atmospheric pressure.
Sugita teaches an inhaler wherein the controller is configured to generate a flow signal based on the pressure signal and atmospheric pressure (see Paragraph 0035, the inhaler may generate a flow/drive signal based on the air pressure in the air flow path and the measured atmospheric pressure, and the difference between the two).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included a pressure sensor to generate a flow signal based on the pressure signal and atmospheric pressure, such as that taught by Sugita, in order to compensate for atmospheric pressure and to eject medicine in accordance with the difference between the breathing pressure and atmospheric pressure (see Paragraph 0035).
Regarding claim 10, the modified device of Yoch discloses the device of claim 1.
Yoch is silent regarding wherein the sensor system comprising an atmospheric pressure sensor.
Sugita teaches wherein the sensor system comprising an atmospheric pressure sensor (see Paragraph 0035, the inhaler may generate a flow/drive signal based on the air pressure in the air flow path and the measured atmospheric pressure, and the difference between the two).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1) and Sugita (U.S Publication No. 2010/0024812 A1), as applied to claims 1 and 4, in further view of Morrison (U.S Patent No. 10,905,356 B2).
Regarding claim 5, the modified device of Yoch discloses the device of claim 1.
Yoch is silent regarding wherein the sensor system comprises a barometric pressure sensor; and wherein the inhalation detection procedure comprises the controller configured to receive a raw pressure signal from the barometric pressure sensor during time of no user activity, average the raw pressure signal over time to, determine an average atmospheric pressure measurement over time, generate a gauge pressure using the average atmospheric pressure measurement and the raw pressure signal from the barometric pressure, and generate a flow signal using the gauge pressure.
Sugita further teaches wherein the sensor system comprises a barometric pressure sensor (Examiner is reading barometric pressure sensor as a pressure sensor capable of measuring atmospheric pressure; see Paragraph 0035, the pressure sensor may determine and measure the atmospheric pressure and thus is a barometric pressure sensor); and wherein the controller configured to receive a raw pressure signal from the barometric pressure sensor during time of no user activity (see Paragraph 0035, the pressure sensor may measure a difference between atmospheric pressure and when the air flow that is produced by the user; Thus the measurements of atmospheric pressure are a raw pressure signal during time of no user activity), determine an atmospheric pressure measurement (Paragraph 0035), generate a gauge pressure using the atmospheric pressure measurement and the raw pressure signal from the barometric pressure (Examiner is reading gauge pressure as the difference between the pressure of a system and the ambient/atmospheric pressure; see Paragraph 0035, the pressure sensor may determine a difference between the atmospheric pressure and the pressure produced on the inside of the air flow path from the user, and is thus a measure of gauge pressure), and generate a flow signal 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included an atmospheric pressure sensor and for the controller to determine gauge pressure based on the pressure signal and the atmospheric pressure measurement over time, and to determine a flow rate from the gauge pressure, such as that taught by Sugita, in order determine a flow signal and compensate for atmospheric pressure differences from the patient breathing (Paragraph 0035).
Morrison also teaches an inhaler with a barometric/atmospheric sensor wherein the atmospheric pressure is averaged over time (see Col. 6 lines 1-9 and Col. 12 lines 15-22, the barometric pressure sensor signals may be averaged over many cycles to reduce noise).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have averaged the atmospheric pressure over time when determining atmospheric pressure and gauge pressure, in order to reduce noise in the values determined (Col. 12 lines 15-22).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1), as applied to claim 1, in further view of Samson (U.S Publication No. 2016/0325058 A1).
Regarding claim 9, the modified device of Yoch discloses the device of claim 1.
Yoch is silent regarding wherein the controller is further configured to calculate volume using the pressure signal, and configured to determine successful inhalation based on the volume being above a volume threshold.
Samson teaches wherein the controller is further configured to calculate volume using the pressure signal (see Paragraph 0150, the controller may use the sensor data to calculate an inhalation volume; also see Paragraph 0073, inhalation volume may be derived from a pressure signal obtained from the sensor of the inhaler), and configured to determine successful inhalation based on the volume being above a volume threshold (see Paragraph 0150, a threshold inhalation volume may determine if medicament delivery during an inhalation was successful or proper).
.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1), as applied to claim 1, in further view of Sugita (U.S Publication No. 2010/0024812 A1) and Samson (U.S Publication No. 2016/0325058 A1).
Regarding claim 17, the modified device of Yoch discloses the device of claim 1.
Yoch is silent regarding wherein the controller is configured to be in a non-detecting state prior to medication cartridge being attached to the main body, wherein the controller does not receive pressure measurements from the sensor system when in the non-detecting state; and wherein the controller is configured to be in a detecting state when the medication cartridge is attached to the main body.
However, Yoch teaches wherein the detection of inhalation occurs from the user inhaling through the mouthpiece and is specifically for the purpose of delivering medicament during the breathing cycle of the user (see Fig. 8 and Paragraph 0082-0083). De-coupling the cartridge comprising the mouthpiece from the main body comprising the vibrating element would prevent the delivery of medicament and render any pressure signals detected or generated moot for assessing a proper time to deliver medicament. Conversely, only when the cartridge and main body are coupled are the pressure signals obtained useful for proper medicament delivery since the mouthpiece draws inhalation for proper drug delivery and also enables the medicament to be dispensed through the mouthpiece for proper delivery to the user.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included the controller being in a non-detecting state when the cartridge is not attached to the main body where pressure signals are not received, and to enter a detecting state when the cartridge is coupled to the main body, since Yoch teaches that the detection of the inhalation is specifically to prepare/prime for the immediate drug delivery 
	Yoch is silent regarding when in the detecting state, the controller is configured to determine an atmospheric pressure measurement using the pressure signal received from the sensor system, generate a flow signal using the atmospheric pressure measurement.
	Sugita teaches an inhaler wherein during a detecting state, the controller is configured to determine an atmospheric pressure measurement using the pressure signal received from the sensor system (see Paragraph 0035, a sensor may measure the pressure within the inhaler and additionally the atmospheric pressure, and may obtain a difference between the two), and generate a flow signal using the atmospheric pressure measurement (see Paragraph 0035, the sensor data may be used to generate an air flow signal representing the air flow and the pressure difference between atmospheric and the applied pressure).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included an atmospheric pressure sensor and for the controller to determine the atmospheric pressure using the pressure signal and to generate a flow signal from the atmospheric pressure measurement, such as that taught by Sugita, in order determine a flow signal and compensate for atmospheric pressure differences from the patient breathing (Paragraph 0035).
Yoch is silent regarding determine whether the flow signal indicates a rate-of-change indicative of user inhalation through the inhalation device.
Samson teaches determining whether the flow signal indicates a rate-of-change indicative of user inhalation through the inhalation device (see Paragraph 0150, flow data obtained from a sensor may include a rate of change in the flow rate, which if between a certain range is indicative of proper delivery during an inhalation).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included determining if the flow 
Regarding claim 18, the modified device of Yoch discloses the device of claim 17.
Yoch further discloses wherein the controller is configured to enter an armed state and wherein the controller is configured to prepare a dose of medicament in the armed state (see step 841 in Paragraph 0083 and Fig. 8, the controller enters an arm state where dose advancement begins; In step 841 a new dose of medicament is prepared for delivery; also see Paragraph 0084).
Weitzel further teaches wherein the trigger signal for initiating a dose advance is when a first valid inhalation is detected (see Paragraph 0036).
Yoch is silent regarding wherein the armed state occurs when a rate-of-change of the flow signal is above a predetermined threshold or within a predetermined range.
Samson further teaches wherein a valid/effective inhalation and medicament dispensement may be based upon a measured rate-of-change of the flow signal above a predetermined threshold or within a predetermined range (see Paragraph 0150, a rate of change of the flow rate may be greater than a minimum change or less than a maximum change for inhalation/medicament dispensation validation).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included validating a first inhalation and entering the armed state based on a rate of change of the sensed flow rate, such as that taught by Yoch and Samson, in order to determine a valid inhalation (see Paragraph 0150) and to prepare a dose based on the detection of the valid inhalation (see Weitzel Paragraph 0036).
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoch (U.S Publication No. 2016/0296717 A1) in view of Weitzel (U.S Publication No. 2014/0261414 A1), as applied to claim 1, in further view of Sugita (U.S Publication No. 2010/0024812 A1) and Samson (U.S Publication No. 2016/0325058 A1) and Morrison (U.S Patent No. 10,905,356 B2).
Regarding claim 19, the modified device of Yoch discloses the device of claim 1.
Yoch is silent regarding wherein the controller is configured to be in a non-detecting state prior to medication cartridge being attached to the main body, wherein the controller does not receive pressure 
However, Yoch teaches wherein the detection of inhalation occurs from the user inhaling through the mouthpiece and is specifically for the purpose of delivering medicament during the breathing cycle of the user (see Fig. 8 and Paragraph 0082-0083). De-coupling the cartridge comprising the mouthpiece from the main body comprising the vibrating element would prevent the delivery of medicament and render any pressure signals detected or generated moot for assessing a proper time to deliver medicament. Conversely, only when the cartridge and main body are coupled are the pressure signals obtained useful for proper medicament delivery since the mouthpiece draws inhalation for proper drug delivery and also enables the medicament to be dispensed through the mouthpiece for proper delivery to the user.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included the controller being in a non-detecting state when the cartridge is not attached to the main body where pressure signals are not received, and to enter a detecting state when the cartridge is coupled to the main body, since Yoch teaches that the detection of the inhalation is specifically to prepare/prime for the immediate drug delivery to the patient, and since de-coupling of the cartridge from the main body would impede drug delivery and any sensing of pressure during decoupling would be extraneous and not useful for effective drug delivery during the breathing cycle.
	Yoch is silent regarding when in the detecting state, the controller is configured to average the pressure signal over time to determine an average atmospheric pressure measurement over time, generate a gauge pressure using the average atmospheric pressure measurement and the pressure signal from the pressure, generate a flow signal using the gauge pressure.
	Sugita teaches an inhaler wherein during a detecting state, the controller is configured to determine the pressure signal over time to determine an atmospheric pressure measurement over time (see Paragraph 0035, a sensor may measure the pressure within the inhaler and additionally the atmospheric pressure, and may obtain a difference between the two), generate a gauge pressure using the atmospheric pressure measurement and the pressure signal from the pressure (Examiner is 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included an atmospheric pressure sensor and for the controller to determine gauge pressure based on the pressure signal and the atmospheric pressure measurement over time, and to determine a flow rate from the gauge pressure, such as that taught by Sugita, in order determine a flow signal and compensate for atmospheric pressure differences from the patient breathing (Paragraph 0035).
	Morrison also teaches an inhaler with a barometric/atmospheric sensor wherein the atmospheric pressure is averaged over time (see Col. 6 lines 1-9 and Col. 12 lines 15-22, the barometric pressure sensor signals may be averaged over many cycles to reduce noise).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have averaged the atmospheric pressure over time when determining atmospheric pressure, in order to reduce noise in the values determined (Col. 12 lines 15-22).
Yoch is silent regarding determine whether the flow signal indicates a rate-of-change indicative of user inhalation through the inhalation device.
Samson teaches determining whether the flow signal indicates a rate-of-change indicative of user inhalation through the inhalation device (see Paragraph 0150, flow data obtained from a sensor may include a rate of change in the flow rate, which if between a certain range is indicative of proper delivery during an inhalation).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included determining if the flow 
Regarding claim 20, the modified device of Yoch discloses the device of claim 19.
Yoch further discloses wherein the controller is configured to enter an armed state and wherein in the armed state (see step 841 in Paragraph 0083 and Fig. 8, the controller enters an arm state where dose advancement begins; In step 841 a new dose of medicament is prepared for delivery; also see Paragraph 0084).
Weitzel further teaches wherein the inhaler enters an armed state (see Paragraph 0036) and wherein in the armed state the controller is configured to confirm a first complete inhalation through the inhalation device using the flow signal (see Paragraph 0036 and 0057, a breath validation algorithm may trigger the release of a drug upon detection of a valid breath; also see Paragraph 0228-0230, a first second and third valid inhalation may be detected) and generate a trigger signal to cause the electrically driven vibratory element to release medication into the dosing chamber based on the second cycle of the flow signal (see Paragraph 0230, following detection of the first valid breath, a subsequent valid breath meeting the timing criteria causes the delivery of the dosing burst; also see Paragraph 0063 regarding the piezoelectric vibrator 14 to deliver the medicament).
Yoch is silent regarding wherein the armed state occurs when a rate-of-change of the flow signal is above a predetermined threshold or within a predetermined range and wherein the trigger signal is based on a rate-of-change of the second cycle of the signal above a predetermined threshold or within a predetermined ranged
Samson further teaches wherein a valid/effective inhalation and medicament dispensement may be based upon a measured rate-of-change of the flow signal above a predetermined threshold or within a predetermined range (see Paragraph 0150, a rate of change of the flow rate may be greater than a minimum change or less than a maximum change for inhalation/medicament dispensation validation).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoch to have included validating a first inhalation and entering the armed state based on a rate of change of the sensed flow rate and validating a second inhalation to deliver medicament based on a rate of change of the sensed flow rate, such as .
Allowable Subject Matter
Claim 21 is allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the closest prior art may be seen as Yoch and Weitzel and Sugita.
Yoch discloses an inhalation device (replaceable cartridge inhaler 500, see Paragraph 0074) for delivering medication to a user (Paragraph 0002), said inhalation device comprising: a mouthpiece (mouthpiece 511, see Paragraph 0074), a dosing chamber (dose chamber 142 see Fig. 1G; also see Paragraph 0073), and a flow channel connecting the mouthpiece to the dosing chamber (air tunnel 144, see Fig. 1F; also see Paragraph 0073), wherein the dosing chamber is configured to deliver the medication to the user via the mouthpiece (see Paragraph 0051); an electronically driven vibratory element (piezoelectric vibrator 150, see Paragraph 0051 and Fig. 1G); a sensor system configured to generate a pressure signal (see Paragraph 0082-0083 and Fig. 8; The inhaler may include an inhalation sensor which can provide an airflow signal from a digital pressure signal from the sensor); and a controller (see Paragraph 0083, a processor may monitor the breathing pattern frequency over a plurality of breaths) configured to: calculate a flow signal using the pressure signal from the sensor system (see Paragraph 0083, the processor may monitor the breathing pattern frequency over a plurality of breaths; also see Fig. 8).
However, Yoch is silent regarding determining wherein the first cycle of the flow signal returns within a threshold of atmospheric pressure. Yoch discloses wherein a pressure/flow waveform generated by the user is detected and inhalation and exhalation points are determined (see points 821 and 831 of Fig. 8) and additionally that. The points between exhalation and inhalation may be at roughly ambient pressure, but there is no teaching or suggestion that the inhaler detects that the flow signal returns to a 
Similar arguments can be made for dependent claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S Publication No. 2013/0206142 A1 to Dudley - dry powder inhaler with replaceable cartridge portion including mouthpiece and medicament containers and a main body portion including the controller and the vibratory element and a release mechanism (see Figs. 5-6 in particular).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785